         Case 20-70099-hdh13 Doc 8 Filed 04/02/20               Entered 04/02/20 09:42:43               Page 1 of 2

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

IN RE:                                                                  Case No: 20-70099

RICKY ALLEN BOOTH JR (xxx-xx-2260)
PO BOX 41
HOLLIDAY, TX 76366                                                      Chapter 13

                                DEBTOR

                            NOTICE OF HEARING AND THE RIGHT TO OBJECT :
PLEASE TAKE NOTICE that on June 17, 2020 10:00 am at the following location:
LIVE HEARING: US COURTHOUSE ROOM 222, 10TH & LAMAR STREETS, WICHITA FALLS, TX 76301
                           DEBTOR'S CHAPTER 13 PLAN AND MOTION FOR VALUATION

PLEASE TAKE FURTHER NOTICE that any party objecting or responding to any relief sought in the above pleading must
do so in writing. The objection or response must be served upon the Debtor's counsel (or the Debtor if not represented by
counsel), and upon the Chapter 13 Trustee NOT LESS THAN SEVEN (7) DAYS PRIOR TO THE PRE- HEARING DATE
BELOW.


FAILURE TO FILE AND SERVE A WRITTEN OBJECTION OR RESPONSE AS STATED, AND FAILURE TO ATTEND
BOTH THE PRE-HEARING CONFERENCE AND THE COURT'S HEARING SHALL CONSTITUTE A WAIVER OF ANY
OBJECTION OR RESPONSE, AND JUDGMENT SHALL BE ENTERED BY DEFAULT, UNLESS OTHERWISE
ORDERED BY THE COURT.

SETTLEMENTS OR AGREEMENTS, SIGNED OR ACKNOWLEDGED BY BOTH PARTIES, MUST BE FAXED OR
EMAILED TO THE TRUSTEE'S OFFICE 48 HOURS PRIOR TO THE HEARING DATE.

A PRE-HEARING CONFERENCE WILL BE HELD BY THE TRUSTEE ON June 17, 2020 at 8:30 AM AT THE
FOLLOWING ADDRESS:

LOCATION: US COURTHOUSE ROOM 303, 10TH AND LAMAR STREETS,, WICHITA FALLS, TX 76301

DEBTOR'S(S') COUNSEL SHALL ADVISE THIER CLIENTS IF THEIR ATTENDANCE AT ANY HEARING OR
PRE-HEARING IS REQUIRED.

HEARINGS ON OBJECTIONS OR REPONSES NOT RESOLVED AT THE PRE-HEARING CONFERENCE WILL BE
HEARD BY THE COURT.
                                                                  /s/ Robert B. Wilson
                                                                  Robert B. Wilson, Chapter 13 Trustee
                                                                  1407 Buddy Holly Avenue
                                                                  Lubbock, TX 79401-9401
                                                                  Telephone: (806) 748-1980
                                                                  Facsimile: (806) 748-1956

                                              CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtor; Debtor's counsel; the parties listed on the Debtor's
mailing Matrix on file with the Court; those parties making an appearance; and upon the Office of the United States
Trustee for the Northern District of Texas, on the same date it was filed.



                                                                                            LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
     Case 20-70099-hdh13 Doc 8 Filed 04/02/20               Entered 04/02/20 09:42:43              Page 2 of 2
RICKY ALLEN BOOTH JR, PO BOX 41, HOLLIDAY, TX 76366
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
AFS-AMERIFINANCIAL SOLUTIONS, LLC., PO BOX 65018, BALTIMORE, MD 21264-5018
AR RESOURCES, INC., ATTN: BANKRUPTCY, PO BOX 1056, BLUE BELL, PA 19422
BROWNINGS, 4570 SEYMOUR HWY, WICHITA FALLS, TX 76309
CAC FINANCIAL CORP, 2601 NORTHWEST EXPRESSWAY SUITE 1000E, OKLAHOMA CITY, OK 73112
CMRE FINANCIAL SERVICES, ATTN: BANKRUPTCY ATTN: BANKRUPTCY, 3075 E. IMPERIAL HWY , SUITE 200, BREA, CA 92821
COMMONWEALTH FINANCIAL SYSTEMS, 245 MAIN STREET, SCRANTON, PA 18519
CONSERVE, 200 CROSS KEYS OFFICE PARK, FAIRPORT, NY 14450-3510
CREDIT SYSTEMS INTERNATIONAL, INC, ATTN: BANKRUPTCY, PO BOX 1088, ARLINGTON, TX 76004
HARRIS & HARRIS, LTD, 111 W JACKSON BLVD STE 400, CHICAGO, IL 60604-4135
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
LA MAGNA HEALTH PLLC, PO BOX 14099, BELFAST, ME 04915-4034
MAVERICK LEASING, 13301 VALENTINE RD, N LITTLE ROCK, AR 72117-9311
MIRAMED REVENUE GROUP, ATTN: BANKRUPTCY 360 EAST 22ND STREET, LOMBARD, IL 60148
PARAGON REVENUE GROUP, ATTN: BANKRUPTCY 216 LE PHILLIP CT NE, CONCORD, NC 28025
PMAB, LLC, PO BOX 12150, CHARLOTTE, NC 28220
PULMONARY SERVICES OF NORTH TEXAS, 1208 BROOK AVE, WICHITA FALLS, TX 76301-5602
RADIOLOGY ASSOCIATES OF WF, PO BOX 732877, DALLAS, TX 75373
SECURITY FINANCE, ATTN: BANKRUPTCY, PO BOX 1893, SPARTANBURG, SC 29304
TITANIUM EMERGENCY GROUP LLP, PO BOX 206676, DALLAS, TX 75320-6676
UNITED REGIONAL, 1600 ELEVENTH STREET, WICHITA FALLS, TX 76301
UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
WICHITA FALLS CARDIAC CARE, VENKAT THOTA MD, 1518 10TH ST, WICHITA FALLS, TX 76301-4405
WICHITA FALLS TFCU, 4301 BARNETT RD, WICHITA FALLS, TX 76310
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242
                                                              /s/ Robert B. Wilson
                                                              Robert B. Wilson




                                                                                       LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
